MEMORANDUM OPINION
{¶ 1} On August 3, 2007, appellant, Curtis D. Wiley, pro se, filed a notice of appeal from a June 22, 2007 judgment of the Portage County Court of Common Pleas denying his motion for judicial release. Appellant's notice of appeal was due to be filed by Monday, July 23, 2007, which was not a holiday or a weekend. Thus, his appeal was untimely filed.
 {¶ 2} More importantly, in addition to being untimely, the June 22, 2007 judgment is not a final appealable order. The Supreme Court of Ohio has held that the denial of a motion for judicial release is not a final appealable order. State v. Coffman, *Page 2 91 Ohio St. 3d 125, 2001-Ohio-296. Therefore, in the instant matter, since appellant's appeal involves the denial of a motion for judicial release, there is no final appealable order.
 {¶ 3} Based upon the foregoing analysis, this appeal is hereby sua sponte dismissed for lack of jurisdiction.
 {¶ 4} Appeal dismissed.
  CYNTHIA WESTCOTT RICE, P.J., DIANE V. GRENDELL, J., concur. *Page 1